               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Marion Lamont Brown, Jr.,             )      C/A No.: 1:20-226-JFA-SVH
 #00318025,                            )
                                       )
                   Plaintiff,          )
                                       )
       v.                              )        ORDER AND NOTICE
                                       )
 Cpl. T. Chandler, Ofc. Hester, and    )
 Deputy Warden Palmer,                 )
                                       )
                   Defendants.         )
                                       )

      Marion Lamont Brown, Jr. (“Plaintiff”), proceeding pro se, filed this

complaint pursuant to 42 U.S.C. § 1983 against Corporal T. Chandler

(“Corporal”), Officer Hester (“Officer”), and Deputy Warden Palmer (“Deputy

Warden”) (collectively “Defendants”), in their individual capacities. Pursuant

to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(d)

(D.S.C.), the undersigned is authorized to review such complaints for relief and

submit findings and recommendations to the district judge.

I.    Factual and Procedural Background

      Plaintiff is a state prisoner incarcerated at Perry Correctional

Institution. [ECF No. 1 at 2]. Plaintiff alleges that on August 14, 2019, when

he returned to his cell after visiting his mental health counselor, Corporal

removed one of his leg irons then pulled him toward the metal door. Id. at 5–
6. He claims Officer pulled on the handcuffs through the door. Id. at 6. He

maintains Corporal and Officer called for help, and Deputy Warden responded

and pinned his hands. Id. He contends his wrists were bruised and his hands

turned colors. Id. He states Defendants called the medical department, but he

received no treatment. Id.

      Plaintiff requests the court award him $100,000 in damages and order

Defendants be fired. Id.

II.   Discussion

      A.     Standard of Review

      The undersigned anticipates Plaintiff will proceed with his complaint

pursuant to 28 U.S.C. § 1915, 1 which permits an indigent litigant to commence

an action in federal court without prepaying the administrative costs of

proceeding with the lawsuit. To protect against possible abuses of this

privilege, the statute allows a district court to dismiss a case upon a finding

that the action fails to state a claim on which relief may be granted or is

frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A finding of frivolity can

be made where the complaint lacks an arguable basis either in law or in fact.




1Plaintiff filed a financial certificate showing an institutional account balance
of $.12, but has not yet filed an Application to Proceed in District Court
Without Prepaying Fees or Costs (Form AO-240). See ECF No. 2. The
undersigned is contemporaneously issuing a proper form order directing
Plaintiff to address this deficiency.

                                         2
Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim based on a meritless

legal theory may be dismissed sua sponte under 28 U.S.C. § 1915(e)(2)(B). See

Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pro se

complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). In evaluating

a pro se complaint, the plaintiff’s allegations are assumed to be true. Fine v.

City of N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated liberal construction

afforded to pro se pleadings means that if the court can reasonably read the

pleadings to state a valid claim on which the plaintiff could prevail, it should

do so. A federal court is charged with liberally construing a complaint filed by

a pro se litigant to allow the development of a potentially meritorious case.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      The requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990). Although the court must liberally

construe a pro se complaint, the United States Supreme Court has made it

clear a plaintiff must do more than make conclusory statements to state a

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009); Bell Atlantic Corp.

                                       3
v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on

its face, and the reviewing court need only accept as true the complaint’s

factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678‒79.

      B.    Analysis

      Plaintiff does not identify any federal constitutional or statutory rights

that were allegedly violated. [ECF No. 1 at 4].

      To state a plausible claim for relief under 42 U.S.C. § 1983, 2 an aggrieved

party must sufficiently allege that he was injured by “the deprivation of any

[of his] rights, privileges, or immunities secured by the [United States]

Constitution and laws” by a “person” acting “under color of state law.” See 42

U.S.C. § 1983; see generally 5 Charles Alan Wright & Arthur R. Miller, Federal

Practice and Procedure § 1230 (3d ed. 2014). To state a claim on which relief

may be granted, Plaintiff “must have plausibly alleged in his complaint that

his constitutional rights were violated.” Tobey v. Jones, 706 F.3d 379 (4th Cir.

2013).




2 Plaintiff’s complaint is before this court pursuant to 42 U.S.C. § 1983. Section
1983 is the procedural mechanism through which Congress provided a private
civil cause of action based on allegations of federal constitutional violations by
persons acting under color of state law. The purpose of § 1983 is to deter state
actors from using badge of their authority to deprive individuals of their
federally-guaranteed rights and to provide relief to victims if such deterrence
fails.

                                       4
      In liberally construing Plaintiff’s complaint, the undersigned has

considered whether he might be alleging Defendants violated the Eighth

Amendment’s prohibition against cruel and unusual punishment through use

of excessive force. To state a claim for excessive force, a prisoner must show (1)

that “the prison official[s] acted with a sufficiently culpable state of mind

(subjective component)” and (2) that “the deprivation suffered or injury

inflicted on the inmate was sufficiently serious (objective component).” Iko v.

Shreve, 535 F.3d 225, 238 (4th Cir. 2008) (citing Williams v. Benjamin, 77 F.3d

756, 761 (4th Cir. 1996)). “[T]he ‘core judicial inquiry’ regarding the subjective

component of an excessive force claim is ‘whether force was applied in a good-

faith effort to maintain or restore discipline, or maliciously and sadistically to

cause harm.’” Parker v. Stevenson, 625 F. App’x 196, 198 (4th Cir. 2015)

(quoting Iko, 535 F.3d at 239).

      Plaintiff states the following:

      [A]fter I got back into my cell Cpl. Chandler had took one of the leg
      iron off then snatched me towards the metal door. That is when
      Ofc. Hester also pulled on the handcuffs through the door so they
      called for help, Deputy Warden Palmer pinned my hands also.
      Both of my wrist were bruised and turning colors.

[ECF No. 1 at 5–6]. Plaintiff’s description of the events giving rise to his claim

are insufficient to state a claim for excessive force in violation of the Eighth

Amendment. Therefore, Plaintiff’s case is subject to summary dismissal.




                                        5
                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by February 17, 2020, along with any appropriate service

documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to

cure the deficiencies identified above, the undersigned will recommend to the

district court that the claims be dismissed without leave for further

amendment.

      IT IS SO ORDERED.



January 27, 2020                           Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       6
